Citation Nr: 1718625	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  10-29 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for bilateral hearing loss, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a skin condition of the feet, and if so, whether service connection is warranted.

3.  Entitlement to service connection for anxiety.

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for an acquired psychiatric disorder, other than PTSD.

6.  Entitlement to service connection for a right hand condition.

7.  Entitlement to service connection for prostate cancer.

8.  Entitlement to a rating in excess of 10 percent for residuals, right ankle injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1987 to May 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009, March 2013, and May 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In December 2016, the Veteran and his spouse testified at a hearing before the undersigned.  A transcript has been associated with the claims file. 

Excluding from the claims granted herein, the remaining issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In a final August 2007 rating decision, the RO denied service connection for bilateral hearing loss and tinea pedis.  

2.  Evidence added to the record since the final August 2007 rating decision is not cumulative or redundant of the evidence of record at the time of the prior decision and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for bilateral hearing loss and for tinea pedis.

3.  The Veteran has current anxiety disorder, NOS that is due to his military service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.104, 3.156 (2016).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a skin condition of the feet.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.104, 3.156 (2016).

3.  The criteria for service connection for anxiety disorder, NOS have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Requests to Reopen

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires evidence showing: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Organic diseases of the nervous system, such as sensorineural hearing loss, are considered chronic diseases within the parameters of 38 U.S.C.A. § 1112(a); 38 C.F.R. § 3.303(b).  As such, the requirement of a nexus-between the claimed disability and the in-service, event, disease or injury-may be satisfied by evidence that a chronic disease subject to presumptive service connection manifested itself to a compensable degree within one year of separation from service.  See 38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  Alternatively, the Veteran may demonstrate entitlement to service connection by demonstrating a continuity of symptomology after discharge.  38 C.F.R. § 3.303 (b); see generally Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In August 2007, the RO, inter alia, denied entitlement to service connection for bilateral hearing loss and tinea pedis (claimed as bilateral foot rash).  The RO noted that service medical records were silent for hearing loss except for a notation reflecting apparent left ear hearing loss made at the time of enlistment (notably, there was no finding of a hearing defect at enlistment).  

Evidence associated with the claims file at the time of the August 2007 decision and December 2007 SOC included the Veteran's service medical records, post-service VA and non-VA medical records, June 2007 VA examination reports, and statements from the Veteran.

A June 2007 VA audiology examination was interpreted as showing no change in hearing from the time of service enlistment to the date of the examination.  Moreover, the examiner concluded that the Veteran's hearing loss did not result from and was not aggravated by service.  With respect to tinea pedis, the RO found that while the Veteran carried a current diagnosis of tinea pedis, there was no evidence of a nexus between such condition and service, as shown in a June 2007 VA examination.  The contemporaneous evidence shows that the Veteran frequently maintained that he developed a foot rash in service which he has had since then.  See June 12, 2003 VA Treatment record, March 2007 Statement, and June 2007 VA examination.  In September 2007, the Veteran filed a .notice of disagreement (NOD).  In December 2007, the RO issued a statement of the case (SOC).  The Veteran failed to perfect his appeal by submitting a substantive appeal and the RO closed the appeal.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since the Board's August 2007 decision includes statements from the Veteran and his wife, including their testimony at the December 2016 Board hearing, and VA and non-VA medical records.

The Veteran testified at the December 2016 Board hearing that he first began experiencing problems with his hearing in service when he worked on a grenade range in service at Fort Sill in Oklahoma.  Id. at 10.  He stated that he began to experience pain, pressure, ringing, and difficulty hearing, which began in service and continued to worsen after service.  Id.  

Additionally, the Veteran's wife, who married the Veteran in 1985, testified that she recalled that he had issues with his hearing at that time.  Id. at 14-15.  These statements are new and relate to an unestablished fact necessary to substantiate the claim of service connection for hearing loss-specifically, the possible existence of a nexus as shown by evidence of continued symptomatology.  Accordingly, the claim is reopened. 

With respect the claim for tinea pedis, the Veteran asserted again that he had had a rash on his feet since service.  See June 2009 Statement, December 2016 Board Hearing.  Although the medical evidence of record does not demonstrate any evidence of nexus between the Veteran's tinea pedis and service, the Veteran's wife, who is a nurse by profession, testified that the Veteran's skin condition did not appear to be tinea pedis.  See December 2016 Board Hearing at 21.  She explained that the Veteran appeared to have a skin condition other that tinea pedis because tinea pedis is a condition which would heal with treatment.  Id.  

Despite the Veteran's attempts to treat his foot rash with various ointments, both the Veteran and his wife testified that his skin condition has never healed and that it has plagued him intermittently since his time in service.  The Board finds that the Veteran's wife is competent to make these medical observations about the Veteran's skin condition and that her statements are new and relate to an unestablished facts necessary to substantiate the claim of service connection for a skin condition of the feet-specifically, that the Veteran may have a chronic skin condition, other than tinea pedis, which may be related to service.

Therefore, based on the foregoing, the Board finds that new and material evidence has been received to reopen the Veteran's claims of entitlement to service connection for bilateral hearing loss and for a skin condition of the feet.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  


3.  Service Connection

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes that it was incurred in active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

A December 2, 2009 VA treatment record reflects that the Veteran was seen by VA physician, Dr. Baskin.  During this visit, the Veteran reported that he experienced SCUD missile attacks during Desert Storm and witnessed the aftermath of dead bodies being removed.  Afterward, he began to experience various symptoms, including discomfort, vigilance in public spaces when accompanied by this family, and nightmares of SCUD attacks.  The physician diagnosed the Veteran with anxiety disorder, NOS, finding that the Veteran suffered from "mild trauma-related sx, likely not meeting criteria for PTSD."

In February 2013, the Veteran underwent VA psychiatric examination, in support of his claim for PTSD.  The examiner diagnosed the Veteran with depressive disorder, NOS, but not PTSD.  No nexus opinion was offered.  

In a May 1, 2014 VA treatment note, Dr. Baskin, who had previously treated the Veteran three times from 2009 to 2012, noted that he had previously diagnosed the Veteran with anxiety disorder, NOS.  The physician clarified that when he previously indicated that the Veteran suffered from "trauma-related symptoms," this prior reference to trauma was a reference to the Veteran's traumatic Gulf War-related experience.

In April 2016, the Veteran again underwent VA psychiatric examination.  The Veteran reported mental health difficulties stemming from his deployment in Dhahran, Saudi Arabia, where he was exposed to numerous SCUD missile attacks.  Specifically, he stated that as a result he experiences fear and vigilance, particularly in response to loud sounds, as well as nightmares and sleeplessness.  The examiner refrained from diagnosing the Veteran, explaining that no diagnosis could be accurately provided due to the Veteran's over-reporting of symptoms as indicated by three, separate psychological testing measures.  However, the examiner also observed that the Veteran may nevertheless have a mental health condition.  

As shown above, the competent and probative medical opinions of record are in conflict as to existence and nature of the Veteran's psychiatric condition.  Nonetheless, the Board finds that the evidence is at least in equipoise that the Veteran has a current mental health diagnosis.  Accordingly, resolving all doubt in favor of the Veteran, the service connection for anxiety disorder, NOS, is warranted.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss is reopened.

New and material evidence having been received, the claim of entitlement to service connection for a skin condition of the feet is reopened.

Service connection for anxiety disorder, NOS, is granted.



REMAND

The decision to reopen the claims for service connection for bilateral hearing loss and a skin condition of the feet, entitles the Veteran to a new examination.  Shade v. Shinseki. 

With respect to the claim for service connection for prostate cancer, the Veteran submitted a December 2016 statement from Dr. Lotan, who had treated the Veteran for nine years for this condition.  The physician raised the possibility of a connection between that the Veteran's prostate cancer and "exposures" during Gulf War service because prostate cancer was unusual in men diagnosed in their early forties.  This evidence crosses the low threshold for triggering VA's duty to provide an examination. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran underwent two VA examinations for his claimed psychiatric conditions.  In a February 2013 VA examination report, the examiner diagnosed depressive disorder, NOS, but found that the Veteran did not meet the criteria for a diagnosis of PTSD; no nexus opinion for depressive disorder, NOS, was provided.  In April 2016, the Veteran underwent another VA examination, during which the examiner concluded that no mental health diagnosis could be accurately provided because of significant over-reporting issues by the Veteran, based on three, separate psychological testing measures, but that the Veteran might have a mental health condition.  Other records shows that the Veteran was given mental health diagnoses during the course of these appeals, including a "suggested" diagnosis of PTSD.  See, e.g., March 16, 2012 VA Treatment Record.  VA is required to obtain clarification as to whether these conditions have gone into remission or were made in error.  Romanowsky v. Shinseki, 26 Vet. App. 303 (2013).

In January 2013, the Veteran underwent VA examination of his right hand.  The examiner diagnosed a right thumb contusion, concluding that it was not at least as likely as not that such condition was related to his military service.  Although the examiner acknowledged the documented right thumb injuries in service, the examiner appears to be based on the lack of "supporting documentation from Oct 1989 to Aug 2010 to substantiate continued right hand pain and a progressive worsening condition."  The examiner did not address the Veteran's statements that he injured his right thumb in service and that it has caused him difficulties since then.  See December 2016 Hearing Transcript, p. 35-38.

With respect to the increased rating claim, remand is needed for another examination.  The Veteran's right ankle was last examined in 2010.  He testified in December 2016 that the ankle disability had been getting worse.   This evidence of worsening, entitles him to a new examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine whether current bilateral hearing loss was caused or aggravated by in-service noise exposure.  The examiner should review the claims folder

The examiner should address the following:

(A) Is it at least as likely as not (i.e., 50 percent or greater probability) that current hearing loss disability is caused by a disease or injury in active duty service, including noise exposure?

The examiner should consider whether hearing loss could be related to service on a delayed basis; including medical studies since an Institute of Medicine Study obtained by VA.

2.  Schedule the Veteran for a VA examination for skin condition of the feet.  The examiner should review the claims folder.

The examiner should address the following:

(A) Is it at least as likely as not (i.e., 50 percent or greater probability) that any skin condition shown since 2009 (even if not shown on the current examination) had its onset in active service or is due to a disease or injury in active service?

The examiner should provide reasons for the opinion, including reasons for accepting or rejecting the Veteran's reports of ongoing symptoms since service.

3.  Schedule the Veteran for a VA examination for prostate cancer.  The examiner should review the claims file.

The examiner should determine whether the Veteran's prostate cancer is at least as likely as not (i.e., 50 percent or greater probability) had its onset in active duty service or is the result of a disease or injury, including Gulf War exposures in active service.  The examiner should address the December 2016 statement of Dr. Lotan, which raised the possibility that the Veteran's prostate cancer resulted from exposures during the Gulf War.

The examiner should provide reasons for the opinions.

4.  Ask the VA examiner who authored the January 2013 VA examination report concerning the right hand disability, for an addendum opinion.  If that examiner is not available, another examiner may provide the opinion.

The examiner should determine whether Veteran's current right hand disability is at least as likely as not (50 percent or greater probability) the result of a disease or injury in active service, including the in-service thumb injury.  The examiner should provide reasons for accepting or rejecting the Veteran's testimony concerning ongoing right hand or thumb symptoms since service.  The absence of treatment records is a legally insufficient reason for rejecting the Veteran's reports, unless the existence of the records would be medically expected.

5.  Schedule the Veteran for a VA psychiatric examination to determine whether the Veteran has any psychiatric disability other than anxiety that is related to service.  The examiner should review the claims file.

The examiner should address the following:

(A) Has the Veteran had any psychiatric disability, other than an anxiety disorder at any time since 2009 (these would constitute current disabilities for VA purposes)?  Note the multiple diagnoses suggested in treatment records.  The examiner should consider and address the findings of the April 2014 VA examiner with respect to over-reporting by the Veteran.

(B) If the Veteran has met the diagnostic criteria for PTSD, is such condition is the result of fear of hostile military or terrorist activity or any verified in-service stressors?  The in-service stressors alleged by the Veteran include (1) a SCUD missile attack which the Veteran experienced in January 1991 (verified by VA), and (2) the Veteran's observation of dead and burned bodies still present in the attacked vehicles of a convoy which had been attacked.  See April 2014 Stressor Statement (VA Form 21-0781).

(C) For each current disability other than PTSD or anxiety, is it at least as likely as not that the disability began in service or was caused or aggravated by an event in the Veteran's military service, including the alleged stressors noted just above.

All opinions expressed should be accompanied by supporting rationale.

6.  Schedule the Veteran for an examination to determine the current severity of his service-connected right ankle disability.  The examiner should review the record, including this remand.

The examiner should determine whether the ankle disability is manifested by weakened movement, excess fatigability, or incoordination.  These determinations should, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare-ups.

The examiner should note any reports by the Veteran of limitation of motion during flare-ups and whether these reports are consistent with the examination findings.

The examiner should record the results of range of motion testing for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

7.  If any benefit sought on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Then the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


